Citation Nr: 1205920	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from May 1957 to October 1960, from February 1963 to February 1966 and from April 1974 to April 1988.  He died in November 2004, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  A June 2005 rating decision denied service connection for the cause of the Veteran's death because the evidence did not show that his death was related to service or to his service-connected disabilities.  The appellant did not appeal the adverse determination.

3.  The evidence received since the June 2005 rating decision is either cumulative or redundant, or does not raise a reasonable possibility of substantiating the appellant's claim for service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Specific to claims for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Prior to initial adjudication of the appellant's claim, a letter dated in August 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the August 2009 letter also informed the appellant of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The August 2009 letter also provided the appellant with adequate notice regarding the specific basis for the prior June 2005 denial of her claim for service connection for the cause of the Veteran's death and what evidence would be necessary to substantiate the elements required to establish service connection.  

Although the August 2009 letter provided the appellant with explanations of the evidence and information required to substantiate DIC claims based on previously service-connected conditions and conditions not yet service-connected, it did not provide a list of the Veteran's service-connected conditions at the time of his death.  However, the appellant's statements of record reflect her actual knowledge of the nature of the Veteran's service-connected disabilities, as she contends that his service-connected hypertension significantly contributed to his death.  Her contentions were specifically addressed in the readjudication of the claim reflected by the April 2010 supplemental statement of the case.  Moreover, the Board notes that the appellant has been represented by a Service Organization throughout the claims process.  Accordingly, the Board finds that any errors regarding the timing or content of the notice provided to the appellant have been rendered harmless.  

Finally, the duty to assist the appellant has also been satisfied in this case.  Service treatment records, available private treatment records, a private physician's statement, a submitted copy of a medical text and statements submitted by the appellant and her representative are in the claims files and were reviewed by both the RO and the Board in connection with the appellant's claim.  There is no indication from the claims files of any additional medical records that VA has not obtained or made sufficient efforts to obtain.  

A VA opinion has not been obtained.  The duty to request an examination or obtain a medical opinion only arises if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  The appellant's claim, as discussed below, has not been reopened and a VA opinion is therefore not required.

Accordingly, the Board finds that VA's duty to assist with respect to the issue on appeal has been met, and there remains no issue as to the substantial completeness of the appellant's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

The appellant is seeking to reopen her claim of entitlement to service connection for the cause of the Veteran's death, which was originally denied by a June 2005 rating decision on the basis that the evidence did not show that his death was related to service or to his service-connected disabilities.  The appellant did not appeal the rating decision.  That decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2011). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312 (2011).

The evidence of record at the time of the June 2005 rating decision included the Veteran's service treatment records and private medical records dating from February 1992 to November 2004.  The evidence of record also included the Veteran's November 2004 death certificate indicating his immediate cause of death was cardio-pulmonary arrest due to metastatic small cell lung cancer.  There were no other significant conditions contributing to his death noted.  The record also included a February 2005 letter from his private physician stating his belief that the Veteran's death "was related to his progressive small cell lung cancer causing cardiac arrest, as well as respiratory failure."  At the time of his death, the Veteran was service-connected for hypertension, bilateral hearing loss, right leg pain and hemorrhoids.  As noted above, the June 2005 rating decision, in denying the appellant's claim, determined that the evidence did not show that the Veteran's death was related to service or to his service-connected disabilities.  

Reviewing the evidence submitted by the appellant in her attempt to reopen her claim, the Board finds that she has not submitted new and material evidence.  The only evidence associated with the claims files since the June 2005 rating decision consists of the appellant's written statements expressing her belief that the Veteran's service-connected hypertension either caused or significantly contributed to his cardio-pulmonary arrest and resultant death.  The appellant also submitted an article from the internet regarding heart failure.  The article notes that heart failure can be caused by "coronary artery disease, heart attack, cardiomyopathy, and high blood pressure."  Although the submitted evidence is new, it is not material, as it fails to raise a reasonable possibility of substantiating the appellant's claim.

While the appellant's and her representative's statements are presumed to be credible, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  YT v. Brown, 9 Vet. App. 195 (1996).  

With regard to the submitted article from the internet regarding heart failure, the Board finds that the article generically discusses heart failure and its treatment (and not cardio-pulmonary arrest and resultant death).  It does not address an unestablished fact necessary to substantiate the appellant's claim.  Sacks v. West, 11 Vet. App. 314 (1998)(holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521 (1996)(finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  Moreover, the only medical opinion of record etiologically links the Veteran's cardiac arrest and respiratory failure to his nonservice-connected metastatic small cell lung cancer and not his hypertension.  Thus, the Board finds that the medical article submitted by the appellant is insufficient to establish the medical nexus absent at the time of the prior denial. 

Under these circumstance, the Board concludes that the evidence received since the last final disallowance of the appellant's claim is not new and material, and her petition to reopen the claim for service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. § 5108.


ORDER

New and material evidence not having been received, the claim for service connection for the cause of the Veteran's death is not reopened.  The appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


